Exhibit 10.2

UNCLASSIFIED//FOR OFFICIAL USE ONLY WHEN SEPARATED FROM ATTACHMENT 1

Contract Page 22 of 64 UNCLASSIFIED//FOR OFFICIAL USE ONLY WHEN SEPARATED FROM ATTACHMENT 1

ontract Page 49a of 64 UNCLASSIFIED//FOR OFFICIAL USE ONLY WHEN SEPARATED FROM ATTACHMENT 1

ontract Page 49b of 64 UNCLASSIFIED//FOR OFFICIAL USE ONLY WHEN SEPARATED FROM ATTACHMENT 1

UNCLASSIFIED//FOR OFFICIAL USE ONLY WHEN SEPARATED FROM ATTACHMENT 1

NSN  7540-01-152-8067

OPTIONAL FORM 336 (4-86)

Sponsored by GS NSN  7540-01-152-8067

A FAR (48 CFR) 53.110

UNCLASSIFIED

 

 

SEVERANCE PROTECTION AGREEMENT

 

This Severance Protection Agreement (this “Agreement”) is made and entered into
by and between Timothy M. Hascall (“Employee”) and DigitalGlobe, Inc., a
Delaware corporation (the “Company”), effective as of April 13, 2015.

 

RECITALS

 

A.



Employee is a member of the Company’s executive and management team.

 

B.The Company wishes to provide Employee with a severance benefit in the event
Employee’s employment is terminated without Cause (as defined below) or Employee
resigns his or her employment for Good Reason (as defined below), and subject to
the other terms below, in order to avoid distraction of Employee due to
uncertainty about his or her future role with the Company.

 

C.To accomplish the foregoing objectives, the Company has entered into this
Agreement with Employee.

 

D.Certain capitalized terms used in the Agreement are defined in Section 5
below.

 

In consideration of the mutual covenants herein contained, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.At-Will Employment; Term of Agreement.  The Company and Employee acknowledge
that Employee’s employment is and shall continue to be at-will, meaning that
Employee or the Company may terminate Employee’s employment at any time and for
any reason.  Nothing in this Agreement shall confer upon Employee any right to
continued employment with the Company or any successor to the Company.  If
Employee’s employment terminates for any reason, Employee shall not be entitled
to any payments or benefits other than as provided by this Agreement.  The term
of this Agreement shall continue through and including April 13, 2017; provided,
however, that commencing April 13, 2017 and on each anniversary thereof, the
term shall be automatically extended for an additional one-year period unless
the Company or Employee provides the other party at least 180 days prior written
notice that the term shall not be so extended; provided, further, that if a
Change in Control occurs before the term otherwise ends, the term shall continue
until two (2) years following the Change in Control.  A termination of the terms
of this Agreement pursuant to the preceding sentence shall be effective for all
purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of a termination of employment occurring
prior to the termination of the term of this Agreement. 

 

2.Severance. 

(a)Involuntary Termination Benefit – Termination Prior to a Change in
Control.  Subject to Section 3, upon Employee’s involuntary termination of
employment by the Company (other than a termination for Cause or due to
Employee’s death or Disability) or Employee’s termination of employment with the
Company for Good Reason, in each case prior to a Change in Control, Employee
shall be entitled to a lump sum payment in an amount equal to  one and one-half
(1.5)  times the sum of (i) Employee’s annual Base Salary as of the date of such
termination, plus (ii) Employee’s Bonus Amount.

(b)Involuntary Termination Benefit – Termination Upon or Following a Change in
Control.  Subject to Section 3, upon Employee’s involuntary termination of
employment by the Company (other than a termination for Cause or due to death or
Disability) or Employee’s termination of employment with the Company for Good
Reason, in each case upon or following a Change in Control, Employee shall be
entitled to a lump sum



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

payment in an amount equal to two (2)  times the sum of (i) Employee’s annual
Base Salary as of the date of such termination, plus (ii) Employee’s Bonus
Amount. 

(c)COBRA.  In the event Employee is entitled to benefits pursuant to Section
2(a) or 2(b), the Company will pay or reimburse Employee for Employee’s premiums
charged to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Employee (and, if applicable, Employee’s eligible dependents) as in
effect immediately prior to the termination of Employee’s employment with the
Company, to the extent that Employee elects such continued coverage; provided
that the Company’s obligation to make any payment or reimbursement pursuant to
this Section 2(c) shall commence with continuation coverage for the month
following the month in which the Executive’s employment with the Company
terminates and shall cease with continuation coverage for the 12th month
following the month in which such termination of employment occurs (or, if
earlier, shall cease upon the first to occur of Employee’s death, the date
Employee becomes eligible for coverage under the health plan of a future
employer, or the date the Company ceases to offer group medical coverage to its
active employees or the Company is otherwise under no obligation to offer COBRA
continuation coverage to Employee).  To the extent Employee elects COBRA
coverage, Employee shall notify the Company in writing of such election prior to
such coverage taking effect and complete any other continuation coverage
enrollment procedures the Company may then have in place.

(d)Treatment of Equity Awards In Connection With a Change in Control. 
Employee’s equity awards in the Company (including, without limitation, any
stock options, restricted stock units, and restricted stock awards) shall be
treated in connection with a Change in Control as specified in the applicable
plan document and/or award agreement; provided, however, that if the applicable
plan or award agreement provides for accelerated vesting in the event Employee’s
employment is terminated without Cause or Employee resigns for Good Reason
following the Change in Control, such accelerated vesting protection shall apply
for a period of 24 months following the Change in Control. 

(e)Accrued Obligations.  In all events, following Employee’s termination of
employment for any reason, the Company shall pay to Employee (or, as applicable,
Employee’s estate): (a) any unpaid portion of Employee’s accrued Base Salary and
accrued Paid Time Off (to be paid promptly following such termination); (b) any
vested amounts payable to Employee pursuant to the terms of any pension or
welfare benefit plan (to be paid in accordance with the terms of the applicable
plan), and (c) any expense reimbursements payable to Employee pursuant to the
Company’s reimbursement policy (such amounts to be paid in accordance with such
policy).

3.Release of Claims.  The payment and provision of any and all severance
benefits pursuant to this Agreement (other than those payments described in
Section 2(e)) shall be conditioned upon and subject to execution of a Release of
Claims by Employee in the form attached to this Agreement as Exhibit A (the
“Release of Claims”) within the time period after the effective date of
Employee’s termination of employment specified in the Release of Claims.  All
lump-sum payments due pursuant to this Agreement shall be paid on the date that
is sixty (60) days after the effective date of Employee’s termination of
employment (or, if such 60th day falls on a date that is not a business day, the
next business day following such 60th day), provided that Employee signs and
returns the Release of Claims to the Company within the time period specified in
the Release of Claims and does not revoke such Release of Claims to the extent a
revocation option is provided in such Release of Claims.  The COBRA
payment/reimbursement benefits contemplated by Section 2(c) shall continue
during such 60-day period, but the Company shall have the right to immediately
terminate such payment/reimbursement benefits under Section 2(c) if Employee
fails to satisfy such release condition or if Employee revokes such Release of
Claims to the extent a revocation option is provided in such Release of
Claims.  In the event of changes in applicable law, regulations, or rules that
could impact the enforceability of the Release of Claims, the Company may modify
the form of Release of Claims from time to time prior to a termination of
Employee’s employment, provided that any such modifications shall be limited to
address any such changes in applicable law, rules and regulations (with the view
that the intent and scope of the Release of Claims be preserved in a
legally-enforceable manner) and any such changes shall be communicated by the
Company by written notice to Employee.





2

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

4.Termination for Cause; Voluntary Resignation Other than for Good Reason; Death
or Disability.  Upon Employee’s termination for Cause, Employee’s voluntary
resignation other than for Good Reason, or Employee’s termination of employment
due to death or Disability, Employee shall not be entitled to any severance
payments or to any other benefit under the terms of this Agreement other than as
contemplated by Section 2(e). 

5.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Base Salary.  “Base Salary” shall mean the highest level of Employee’s gross
annualized base salary from the Company in effect at any time within the one
year period prior to the time of termination of Employee’s employment, excluding
any relocation allowance, bonuses or incentive compensation, or similar benefits
provided to Employee.

(b) Bonus Amount.  “Bonus Amount” shall mean the average of actual annual cash
bonuses payable to Employee under any Company “Success Sharing Plan” or similar
program with respect to the two fiscal years immediately preceding the year
which the Employee’s employment terminates (or, if Employee was an employee for
less than two full fiscal years preceding such termination, Employee’s actual
annual cash bonus for the fiscal year preceding the year of termination);
provided, however, in the event Section 2(b) applies, the Bonus Amount shall be
the Employee’s target cash bonus for the year in which the Change in Control
occurs.  In no event shall any equity-based compensation provided to Employee at
any time (including without limitation any stock options or restricted stock (if
any) granted to Employee at any time as a long-term incentive award under any
Success Sharing Plan or otherwise), any other cash incentive awards granted
outside of an approved Success Sharing Plan or similar program (if any), or any
other amounts, be considered as part of the “Bonus Amount”. 

(c)Change in Control.  “Change in Control” shall mean the occurrence of any of
the following events:

(i)Any person (other than persons who are employees of the Company at any time
more than one year before a transaction) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities. In applying
the preceding sentence, (A) securities acquired directly from the Company or its
affiliates by or for the person shall not be taken into account, and (B) an
agreement to vote securities shall be disregarded unless its ultimate purpose is
to cause what would otherwise be Change in Control, as reasonably determined by
the Company’s Board of Directors;

(ii)The Company consummates a merger, or consolidation of the Company with any
other corporation unless: (a) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (b) no person (other than persons who are
employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

(iii)The sale or disposition by the Company of all, or substantially all, of the
Company’s assets; or

(iv)The stockholders of the Company approve a plan or proposal for liquidation
or dissolution of the Company.

 





3

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which, directly or indirectly, owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.

(d)Cause.  “Cause” shall mean:

(i)conviction of a felony or a crime involving fraud or moral turpitude; or

(ii)theft, material act of dishonesty or fraud, intentional falsification of any
employment or Company records, or commission of any criminal act which impairs
Employee’s ability to perform appropriate employment duties for the Company; or

(iii)intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control, including
violation of a non-competition or confidentiality agreement; or

(iv)willful failure to follow lawful instructions of the person or body to which
Employee reports; or

(v)gross negligence or willful misconduct in the performance of Employee’s
assigned duties.  Cause shall not include mere unsatisfactory performance in the
achievement of Employee’s job objectives.

For purposes of this definition, conduct shall not be considered “willful”
unless done, or omitted to be done, not in good faith and without a reasonable
belief that the conduct (or lack thereof) was in the best interests of the
Company.

Notwithstanding the foregoing, if a cure of the circumstances constituting Cause
is reasonably possible in the circumstances, a termination shall not be deemed
to be for Cause unless (x) the Company notifies Employee in writing of the
circumstances constituting Cause, and (y) Employee does not reasonably cure such
circumstances within 15 days after such notice is provided; provided that the
Company shall not be required to give multiple notices of the same or
substantially similar circumstances.

(e)Disability.  “Disability” means a physical or mental illness, injury, or
condition that prevents Employee from performing substantially all of Employee’s
duties associated with Employee’s position or title with the Company for at
least 90 days in a 12-month period. 

(f)Resignation for Good Reason.  Resignation for “Good Reason” shall mean
Employee’s voluntary termination, upon 60 days prior written notice to the
Company promptly following:

(i)a material reduction in Employee’s job duties, responsibilities and
requirements (as Executive Vice President, Chief Technology Officer and General
Manager, U.S. Government)  inconsistent with Employee’s position with the
Company and Employee’s prior duties, responsibilities and requirements;

(ii)a material reduction of Employee’s base compensation; or

(iii)the Employee’s refusal to relocate to another Company facility or location
more than 50 miles from such Company’s headquarters location.





4

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

Notwithstanding the foregoing, Employee’s resignation shall not be deemed to be
for Good Reason unless (x) Employee notifies the Company in writing within 30
days of the occurrence of the event constituting Good Reason and Employee’s
intention to resign for Good Reason, (y) the Company does not reasonably cure
such event within 30 days after such notice is provided, and (z) the resignation
occurs within 120 days following the expiration of such cure period.

6.Golden Parachute Provisions.  Notwithstanding any other provision of this
Agreement, in the event that the aggregate payments or distributions by the
Company to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Payments”), constitute “excess parachute payments” (as such term
is defined under Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) or any successor provision, and the regulations promulgated
thereunder (collectively, “Section 280G”)) that would be subject to the excise
tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Employee, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax.  In the event that the Payments are to be reduced pursuant to this
Section 6, such Payments shall be reduced such that the reduction of
compensation to be provided to Employee as a result of this Section 6 is
minimized.  In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis (but not
below zero).  All calculations required pursuant to this Section 6 shall be
performed in good faith by nationally recognized registered public accountants
or tax counsel selected by the Company.

7.Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.  The terms of this Agreement and all of Employee’s rights hereunder
shall inure to the benefit of, and be enforceable by, Employee’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8.Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  Mailed notices to Employee shall be addressed to
Employee at the home address which Employee most recently communicated to the
Company in writing.  In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

9.Proprietary Information, Invention and Non-Competition Agreement.  Employee
acknowledges and agrees that the provision of benefits hereunder by the Company
is subject to Employee’s compliance with the Company’s Proprietary Information,
Invention and Non-Competition Agreement attached hereto as Exhibit B, and that
(subject to the next sentence) no benefits shall be provided hereunder in the
event Employee violates such Agreement.  If Employee violates such Agreement,
and if a cure of such violation is reasonably possible in the circumstances, the
Company shall not terminate benefits hereunder unless (a) the Company notifies
Employee in writing of the circumstances constituting the violation, and (b)
Employee does not reasonably cure such circumstances within 15 days after such
notice is provided; provided that the Company shall not be required to give
multiple notices of the same or substantially similar circumstances.

 





5

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

10.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Employee shall not be required to mitigate the amount
of any benefit contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement
(including without limitation, Section 2(c) and Section 10(d)), shall any such
benefit be reduced by any earnings or benefits that Employee may receive from
any other source.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Entire Agreement.  This Agreement constitutes the entire understanding
between the parties with respect to Employee’s severance pay, benefits and
privileges in the event of a termination of Employee’s employment with the
Company, superseding all negotiations, prior discussions and agreements, written
or oral, concerning said severance arrangements.  Without limitation, this
Agreement supersedes the Severance Protection Agreement or any similar
arrangement previously in effect between Employee and the Company or any of its
subsidiaries.

(d)Non-Duplication of Benefits.  Any compensation or benefits payable under the
terms of this Agreement will be offset and not augmented by other compensation
or benefits of the same or similar type payable under any Other
Severance-Related Arrangement or under applicable law.  It is intended that this
Agreement not duplicate benefits Employee is entitled to under the Company’s
regular severance policy, any related policies, any other contracts, agreements
or arrangements between Employee and the Company, or applicable law.  Any such
offset shall be applied in a manner consistent with the requirements of Section
409A of the Code.

(e)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Colorado without
reference to conflict of laws provisions.

(f)Severability.  If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

(g)Jurisdiction, Venue and Waiver of Jury Trial.  Employee and the Company agree
that any action, suit or proceeding in respect of or arising out of this
Agreement, its validity or performance, shall be initiated and prosecuted as to
all parties and their heirs, successors and assigns in Denver,
Colorado.  Employee and the Company each consents to and submits to the exercise
of jurisdiction over his/her or its person by any court situated in Denver,
Colorado, having jurisdiction over the subject matter, waives personal service
of any and all process upon it and consents that all such service of process may
be made by registered mail directed to Employee and the Company at their
addresses set forth above and service so made shall be deemed to be completed
five business days after such process shall have been deposited in the U.S.
mail, postage prepaid. Each party waives trial by jury, any objection based on
forum non conveniens, and any objection to venue of any action instituted
hereunder, and consents to the granting of such legal or equitable relief as is
deemed appropriate by the court.

(h)Legal Fees and Expenses.  The parties shall bear their own expenses, legal
fees and other fees incurred in connection with this Agreement.





6

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

(i)No Assignment of Benefits.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (i) shall be void.

(j)Tax Withholding.  Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(k)Assignment by Company.  The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment.   In the case
of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs Employee.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(m)Section 409A.  This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent so as to avoid any tax, penalty or interest under Section 409A
of the Code.  The payments to Employee pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall be
considered a separate payment.  In the event the terms of this Agreement would
subject Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Employee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement.  To the extent any amounts under this Agreement are payable by
reference to Employee’s “termination of employment,” such term shall be deemed
to refer to Executive’s “separation from service,” within the meaning of Section
409A of the Code.  Notwithstanding any other provision in this Agreement, if
Employee is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Employee’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Employee’s death. 

[Signature Page Follows]

 





7

 

--------------------------------------------------------------------------------

 

Exhibit 10.2



 

 

IN WITNESS WHEREOF, each of the parties has executed this Severance Protection
Agreement to be effective as of the date first set forth above.

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

DIGITALGLOBE, INC:

 

 

 

 

 

 

/s/ Timothy M. Hascall

 

/s/ Grover N Wray

Name:     Timothy M. Hascall

 

Name:

Grover N Wray

Title:       EVP, Chief Operations Officer

 

Title:

SVP, Chief Human Resources Officer

 

 



 

 

--------------------------------------------------------------------------------